Title: From John Quincy Adams to Thomas Boylston Adams, 24 January 1814
From: Adams, John Quincy
To: Adams, Thomas Boylston


N. 42.
St: Petersburg 24 January 1814.

I avail myself of the opportunity by Mr: Gallatin and Mr Bayard, who have concluded upon their departure to offer you my affectionate remembrance on the entrance of the New Year and the assurance of my Prayers to Heaven that it may be propitious to the comfort and happiness of yourself and all your family— and that it may be succeeded by many many others of pleasantness and peace for you all.
My last Letter to you was dated 22 Octr: since which time I have not received a line from Quincy, and only one letter of a very old date from any part of the United States—The intercourse between England and America by Cartels is now said to be stop’d entirely and other Americans here, even Merchants, whose Correspondence finds its way when all others fail have not much later advices than ours.—Hitherto, we have had opportunities for sending letters, at least as frequently as before the War; and if Holland should remain neutral between us and England there will be a new opening for Communication both to and from America more direct than those by the way of England or of Gothenburg.
You will know long before this letter can reach you that the Prince of Orange has returned to Holland, where instead of resuming the title of Stadtholder he has taken that of Sovereign Prince of the United Netherlands.”—The Old Constitution of States General, States of the Provinces and Sovereign Cities, has therefore been totally abandoned—The Prince in one of his Proclamations says  they shall have a Constitution; and a previous Proclamation by a sort of Revolutionary Committee of his friends says that it is to be prescribed by him.—The English Government have sent troops there to support him, and according to common Report, his Son, the Hereditary Prince of Orange, who has distinguished himself in Portugal and Spain, under Lord Wellington is to be the husband of the future Queen of England
I am informed that one of the first Acts of the Government formed under the Prince’s Authority was an informal Notification to Mr Bourne that his functions as Consul General of the United States had ceased.—The same notification was given to Mr Forbes at Hamburg when that City was incorporated as a part of the French Empire, and it may be principally a matter of form, or an expedient to obtain a recognition of the new Government. There is certainly among the People of Holland no disposition unfriendly to America, and I can suppose none in the Prince.—But what his engagements with England may be, time only can disclose—All the other allies of England have remained neutral to her War with America. There may be motives, and among them, the strongest will be the clear, manifest and important Interest of  Holland to remain neutral for prompting the British Government to deny the Hollanders the benefit of neutrality—By the measures with which the Prince commences his Career, connected with the purposed marriage, it may be the Project in England to make Holland hereafter an Appendage to the British Empire in form a well as substance.—Perhaps they will discover that Holland is an Alluvion of Hanover; a hint which they may take from their friend the Ruler of France—To whatever disposition they may adopt, Holland must be as she has been ever since the first year of Batavian Liberty, (with which you were so well acquainted,) altogether passive.
The Events of the last two years opened a new prospect to all Europe, and have discovered the glassy substance of the Colossal Power of France—Had that power been acquired by Wisdom, it might have been consolidated by Time and the most ordinary portion of Prudence—The Emperor Napoleon says that he was never seduced by Prosperity; but when he comes to be judged impartially by Posterity, that will not be their sentence. His Fortune, will be among the Wonders of the age in which he has lived—His military Talent and Genius, will place him high in the rank of Great Captains; but his intemperate Passion, his presumptuous Insolence, and his Spanish and Russian Wars, will reduce him very nearly to the level of ordinary men—At all Events he will be one of the standing examples of German Vicissitude, ranged, not among the Alexander’s, Caesars and Charlemain’s, but among the Hannibal’s Pompey’s and Charles the 12ths—I believe his Romance is drawing towards its close; and that he will soon cease even to yield a pretext for the War against France—England alone will be “afraid of the Gunpowder Percy, though he should be dead.”
By the return of Mr Gallatin and Mr Bayard, you will have ascertained, what I suppose you have already sufficient reason to expect, that we are to have no Peace with England by the means of a Mediation.—These Gentlemen intend to touch in England upon their return home. If there is any prospect of obtaining Peace by a direct Negotiation, they will have the opportunity of promoting it, but the successes of the British, in their other Wars, have not been calculated to prepare them for the termination of that with America.
Of my own future destination I remain in total uncertainty. I am desirous of returning to my Country, and should be most happy to carry home a Treaty of Peace in my Pocket—But I am apprehensive that Providence has not this Blessing in reserve for me; and I must submit to its decrees with resignation.
With respect to my affairs in your hands and under your Management, I can only remind you that I am now again two years, without any statement of your accounts, and therefore unable to give you any other directions than merely to request the continuance of your obliging attention to my concerns. You have generally informed me that the value of my property, and its income has been much reduced by the Consequences of the War, and I could neither expect; nor wish that they should be exempted from the evils which bear upon the rest of my Countrymen. You have however promised me that the remainder of my debts left in America should soon be discharged; and I am anxiously waiting for the fulfilment of that promise. My Solicitude on that subject continues as strong as it has been expressed in any of my former letters.
If I continue here, and you have no opportunity of sending my boys to me, I beg you to make them write to us. I enclose by this opportunity four letters from their brother Charles, which are the Commencement of his Correspondence—They must not let him get the Start of them—I hope George is by this time nearly prepared for College.
Present my affectionate regards to your wife and Children, and kind remembrance to all other friends; and believe me to be, ever faithfully your’s.
